Exhibit 10.1

 

 1

 

[ex_140003img001.jpg]

EMPLOYMENT AGREEMENT

 

 

Serves as notice to the Employee pursuant to the Notice to Employee and
Candidate (Employment Terms and Screening Procedures) Law, 5762-2002

 

 

This Employment Agreement (this "Agreement") is entered by and between CEVA
D.S.P. Ltd., with offices at 2 Maskit Street, Herzlia, Israel, (the "Company")
and Michael Boukaya I.D. No. 313701112 (the "Employee"1)

 

 

WHEREAS   The Employee was employed by DSP Semiconductors Ltd. as of 13/9/1998
and later was employed by SMARTCORE Ltd. (that later changed its name to Corage
Ltd. and to PARTHUSCEVA Ltd. and to CEVA D.S.P. Ltd.), in continuity of
seniority for employment terms pursuant to a Letter dated 11/1/2002; and       

WHEREAS

The Company wishes to appoint the Employee as Chief Operating Officer of CEVA
Inc. (the “Position”); and

 

 

WHEREAS

The parties wish to regulate and establish the terms of employment of the
Employee at the Company in accordance with the terms and conditions set forth in
this Agreement.

 

NOW THEREFORE, the parties hereto hereby declare and agree as follows:

 

 

1.

Preamble and Exhibits

 

 

1.1.

The preamble to this agreement and its Schedules and Exhibits constitute an
integral part hereof.

 

 

1.2.

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

 

1.3.

The terms of this Agreement are provided in the masculine gender for convenience
purposes only, and apply to the feminine gender as well.

 

 

2.

Personal Employment Agreement

 

 

2.1.

This Agreement is personal, it establishes the employment relationship between
the Company and the Employee, and the terms and conditions of the employment
shall be solely as set forth herein.

 

                                                          

1  All the references in this Agreement that are attributed to "male" (or in
male language) are also referred to "female"

 

 

--------------------------------------------------------------------------------

 

2

 

 

2.2.

Nothing in this Agreement shall derogate from any right the Employee may have,
if at all, in accordance with any law, Extension Order, collective bargaining
agreement, employment agreement or any other agreement with respect to the terms
of the Employee's employment, if relevant.

 

 

2.3.

Employee declares and agrees that all payments, rights, and benefits which he is
due by the Company for his employment at the Company are arranged in this
Agreement, and that he or his agents shall not be entitled to any additional
payments or compensation other than as provided herein. It is hereby affirmed
that the exclusivity of this Agreement, as explained above, has been taken into
consideration for determining the costs undertaken by the Company.

 

 

 

3.

Employee’s Duties and Representations

 

The Employee represents warrants and undertakes all of the following:

 

 

3.1.

There are no other undertakings or agreements preventing, restricting or
limiting Employee from committing himself in accordance with this Agreement and
performing Employee's obligations hereunder.

 

 

3.2.

He will perform his position with professionalism, dedication, diligence,
fidelity, and integrity. He will dedicate the best of his abilities, knowledge,
experience, and all his energies and time for the benefit and advancement of the
Company, at the highest and most efficient level.

 

 

3.3.

Employee is not currently and shall not by entering into this Agreement and
performing Employee's obligations hereunder be deemed to be (i) violating any
right of Employee's former employer(s), or (ii) in breach of or in conflict
with, any of Employee's obligations towards Employee's former employer(s) or
under any agreement to which Employee is a party or by any obligation to which
Employee is bound.

 

 

3.4.

Employee has the ability, knowledge and qualifications needed to perform
Employee's obligations according to this Agreement.

 

 

3.5.

Employee shall inform the Company, immediately upon becoming aware of every
matter in which Employee or Employee's immediate family has a personal interest
and which might give rise to a conflict of interest with Employee's duties under
the terms of Employee's employment.

 

 

3.6.

Employee shall not receive any payment or benefit from any third party, directly
or indirectly in connection with Employee's employment. In the event the
Employee breaches this undertaking, without derogating from any of the Company's
right by law or contract, such benefit or payment shall become the sole property
of the Company and the Company may deduct the cost/value of such payment/benefit
from any sums the Employee may be entitled to. Employee must comply with CEVA’s
Code of Conduct and Business Ethics.

 

www.ceva-dsp.com/assets/img/pagesContent/files/ceva_code_of_conduct_business_ethics.pdf

 

 

3.7.

In carrying out Employee's duties, Employee shall not make any representations
or undertake in any way on behalf of the Company, except as expressly authorized
so to do.

 

 

--------------------------------------------------------------------------------

 

3

 

 

3.8.

Employee acknowledges and agrees that from time to time Employee may be required
by the Company to travel and stay abroad as part of Employee's obligations under
this Agreement.

 

 

3.9.

Employee will use the Company's Equipment for the purpose of Employee's
employment in accordance with the terms and conditions stated in the then
current rules and policies of the Company. Thus, any email account assigned by
the Company to the Employee (the "mailbox") shall be used for work-related
purposes and for reasonable private use. The Employee shall be entitled to use
Internet-related email services (such as Gmail, Yahoo Mail, etc.) and other
cloud services in accordance with the Company's security policies.

 

 

3.10.

The Employee acknowledges and agrees as follows: (i) The Company shall have the
right to allow other employees and other third parties to use the Employee's
assigned computer/laptop; (ii) The Company shall have the right to conduct
monitoring of and inspections on any and all the Company's computers, including
inspections of all electronic transmissions (email, IM and any other data
transfer), internet usage and inspections of their content. For the avoidance of
any doubt, it is hereby clarified that all examinations’ finding shall be the
Company's sole property; (iii) The Employee shall have no rights for privacy
over digital contents and transmissions in any of the Company's owned systems.
This includes data directly stored in computer systems storage drive as well as
transmitted over wired/wireless network infrastructure.

 

The Employee acknowledges and agrees that his refusal to provide consent to said
monitoring and inspections - where obtaining such consent is required under law
- shall be deemed as evidence for performance of unauthorized use of Company's
Equipment.

 

 

3.11.

In any event of the termination of this Agreement, the Employee shall cooperate
with the Company and use Employee's best efforts to assist with the integration
into the Company's organization of the person or persons who will assume the
Employee's responsibilities.

 

 

4.

Position

 

 

4.1.

Employee shall be employed by Company in the Position of Chief Operating Officer
(the “Position”), and, within the scope of the Position, Employee shall be
responsible, among others things, for managing central R&D and several BUs in
terms of business and marketing. Duties and powers of the Employee may be
defined and established from time to time by the Company, in accordance with its
needs, and in accordance with the skills of the Employee.

 

 

4.2.

The employee shall report to CEO, or whoever shall be designated from time to
time by the aforementioned, or by Company management.

 

 

5.

Scope of Position

 

  5.1 Employee shall work full time, in a scope of 100% (as prescribed by law).
       

5.2.

Employee’s working hours shall be the usual working hours of the Company are
Sunday - Thursday from 08:00 to 17:00 (including work breaks prescribed by the
Law).

 

 

5.3.

Employee's weekly rest day shall be Saturday.

 

 

--------------------------------------------------------------------------------

 

4

 

 

5.4.

Employee is aware and acknowledges that the working hours may vary from time to
time, and that the working hours shall be determined by the Company, from time
to time, according to work requirements. Furthermore, Employee is aware and
acknowledges that in performing his duties towards the Company, he may be
required to work at extra hours and occasionally on holidays as per the
requirements of his work, and in accordance with the terms of this Agreement.

 

 

6.

Term and Termination

 

 

6.1.

This Agreement shall commence from April 4, 2019 [the “Commencement Date”], for
an unlimited period. Either party may terminate this Agreement, for any reason,
by providing prior written Notice Period of 6 months.

 

 

6.2.

Notwithstanding anything to the contrary in Section ☒☒☒6.1 above, the Company
may immediately terminate the Employee's employment and shorten all or part of
the Notice Period, regardless of whether notice of termination was given by the
Company or by the Employee; provided, however, that in such an event the
Employee shall be entitled to receive the Salary, as such term is defined
herein, during the Notice Period as if the Employee were to continue to be
employed by the Company for the duration of such Notice Period.

 

 

6.3.

In the event of the resignation by the Employee, without the Employee providing
the Company prior written notice, then without derogating from any right the
Company may have under law or contract, the Company may deduct from any amount
owed to the Employee, an amount equal to the Employee’s Base Salary for the time
Employee did not work during the required Notice Period.

 

 

6.4.

Notwithstanding anything to the contrary herein, the Company may terminate the
Employee’s employment for Cause without advance notice and without derogating
from any remedy to which the Company may be entitled. A termination for "Cause"
is a termination due to: (i) the Employee’s embezzlement of funds of the
Company; (ii) the Employee’s material breach of the terms and conditions of this
Agreement; (iii) the Employee's involvement in an act which constitutes a breach
of trust between Employee and the Company; (iv) the Employee’s conduct causing
grave injury to the Company, monetarily or otherwise; or (v) the Employee being
indicted of a criminal offense.

 

 

6.5.

The Employee shall have no lien on any of the Company's assets, equipment or any
other material in Employee's possession, including: car, computer, content of
email box and cellular phone and Confidential Information as defined in Appendix
A (hereinafter the "Company's Equipment"). The Employee shall return to the
Company all of the Company's Equipment no later than the day of termination of
employee-employer relationship and prior to any unpaid leave or within 7 days
following the Company's demand.

 

 

7.

The Salary

 

 

7.1.

In consideration for the fulfillment of his position and all the duties of his
employment, as of the Commencement Date the Company shall pay Employee a gross
total monthly salary of 65,000 NIS (the “Salary”). Such Salary shall be based on
the following:

 

 

-

A gross monthly salary of 48,750 NIS (the "Base Salary").

 

 

--------------------------------------------------------------------------------

 

5

 

 

-

An additional global supplement for overtime work hours in the gross sum of
16,250 NIS per month (the "Overtime Payment"), based on the assumption that the
Employee’s position requires work at extra hours from time to time, estimated at
~50 hours of work per month (the “Extra Hours Quota”). The Overtime Payment
shall be adjusted simultaneously in accordance with the adjustment of the Base
Salary. Employee hereby undertakes to not work extra hours exceeding the Extra
Hours Quota, unless authorized to do so by the Company, in advance and in
writing.

 

  7.2 The Company will determine annually, at the Company's sole discretion,
whether to increase the Employee's Salary and, if so, in what amount.        

7.3.

Any payment or benefit under this Agreement, other than the Salary, shall not be
considered as a salary for any purpose whatsoever, and the Employee shall not
maintain or claim otherwise

 

 

7.4.

The Salary as aforesaid, and it alone, shall be taken into account for the
purpose of calculating the Employee's social benefits including the Employee's
rights under the law, and no other addition or benefit of any kind or type
whatsoever shall be deemed to be part of the Employee’s Salary for all intents
and purposes.

 

 

7.5.

The Salary shall be paid on a monthly basis, no later than the ninth (9) day of
each Gregorian month, for the preceding month.

 

 

8.

Vacation, Recuperation and Sick Leave

 

 

8.1.

Subject to the provisions of the Annual Vacation Law, 1951 (the "Vacation Law"),
the Employee shall be entitled to 23 working days as vacation days (the
"Vacation Days"), with respect to each twelve (12) months' period of continuous
employment with the Company. The Employee shall be entitled to carry forward the
unused Vacation Days in accordance with the terms set out in the Vacation Law
only. For the avoidance of doubt, the dates of the Employee's vacation shall be
determined by the Company, at its sole and unfettered discretion, in accordance
with the Company's needs, and to the extent possible, taking into consideration
the Employee's request. The Company shall be entitled to set uniform dates for
vacation for all or part of its employees, with respect to all or any part of
the vacation days, as it shall consider fit.

 

 

8.2.

It is hereby expressed that the Employee must make every effort to exercise his
Annual Vacation; however, if the Employee is unable to utilize all the vacation
days, he shall be entitled to accumulate the unused balance of the vacation days
standing to his credit up to a ceiling of double the number of annual vacation
days that he is entitled to accumulate according to Israeli Law (the “Ceiling"),
provided that he takes at least seven consecutive annual working days' vacation.
If the Employee accumulate vacation days exceeding the Ceiling, the balance
shall be redeemed at the beginning of each calendar year. The Company may
instruct the Employee to use his Annual Vacation, in the event that the Company
employees are sent by the Company on an organized vacation.

 

 

--------------------------------------------------------------------------------

 

6

 

 

8.3.

The Employee shall be entitled to accumulated sick leave days in accordance with
the provisions of the Sick Pay Law-1976, provided that the Employee shall
receive full compensation (100% wage) from the first day of absence due to an
illness.

 

 

8.4.

The Employee shall be entitled to 10 Recuperation Payments ("Dmey Havra'a") in
accordance with the relevant extension order).

 

 

 

9.

Company Car

 

 

9.1.

As of the Commencement Date and subject to the Employee's signature on the
Company's then current use of Company's car policy, the Company shall provide
the Employee with a Car of a make and size to be determined by the Company (the
"Car"). The Company shall bear the following costs of the Car: purchase or
lease, governmental licenses, insurance, gasoline and a reasonable amount of
repairs in accordance with the Company’s policy. The Company shall not bear any
other cost including tickets, fines of any kind, damages with respect to
collisions which are not actually covered by the insurance and toll road fees.
For the avoidance of any doubt, it is agreed that with regard to any tax
obligations, the Employee shall not be entitled to any grossing up of the Car
benefits.

 

 

9.2.

The Employee shall: (i) take good care of the Car and ensure that the provisions
and conditions of any policy of insurance relating thereto are observed
(including the provisions with respect to the safeguarding of the Car); and (ii)
shall use the Car in accordance with the Company's policy as shall be in effect
from time to time; and (iii) in the event that the Employee's employment
terminates for whatever reason, Employee will forthwith return the Car with the
keys and all licenses and other documentation relating to the Car, to the
Company. The Employee shall not have any lien with respect to the Car or any
document or property relating thereto. The provision of the Car comes in lieu of
payment of travel expenses.

 

 

10.

Pension Plan / Manager’s Insurance

 

 

10.1.

The Company shall continue to insure the Employee under an accepted 'Employee's
Insurance Scheme' (the "Employees Insurance Policy") or Pension Fund (the
"Pension Fund"), as per the Employee's choice, in accordance with the Extension
Order for Comprehensive Pension Insurance in the Economy as revised from time to
time, or any other normative arrangement replacing it, as follows:

 

Pension Fund

 

(1) Severance - an amount equal to 8⅓% of the Salary; (ii) Pension (GEMEL) - an
amount equal to 6.5% of the Salary.

 

Employees Insurance Policy 

 

(1) Severance - an amount equal to 8⅓% of the Salary; (ii) Pension (GEMEL) - an
amount that is no less than 5% of the Salary; (iii) Disability - Company will
make payments towards disability insurance, according to the Company’s
collective disability insurance agreements, at the rate necessary to secure at
least 75% of the Salary. Company's contribution to Pension (GEMEL) together with
payments towards disability insurance shall be no less than 6.5% of the Salary,
and shall not exceed 7.5% of the Salary.

 

 

--------------------------------------------------------------------------------

 

7

 

 

10.2.

In addition, the Company will deduct a sum equal to 6% of the Salary as
Employee's contribution.

 

 

10.3.

Contributions to the Employee's Insurance Scheme or Pension Fund shall be based
on the Salary, as defined herein.

 

 

11.

Study Fund ("Keren Hishtalmut")

 

 

11.1.

The Company and the Employee shall continue to maintain a 'Keren Hishtalmut'
Fund (the "Keren Hishtalmut Fund"). The Company shall contribute to such Keren
Hishtalmut Fund an amount equals to 71/2% of the Salary, and the Employee shall
contribute to the Keren Hishtalmut Fund an amount equals to 21/2% of the Salary.
The Employee hereby instructs the Company to transfer to such Keren Hishtalmut
Fund the amount of the Employee's contribution from each Salary.

 

 

11.2.

In the event of payments to the Keren Hishtalmut Fund that exceed the amounts
equal to the aforesaid percentages of the Effective Salary as defined in Section
3(e) of the Income Tax Ordinance, such additional amount shall be recognized as
ordinary income for Tax purposes on the date of contribution to such Keren
Hishtalmut Fund.

 

 

11.3.

Notwithstanding all the aforesaid, should Employee's employment with the Company
be terminated, in circumstances in which the Employee may be denied severance
pay, in whole or in part - any payments made by the Company to said Keren
Hishtalmut shall be returned to the Company.

 

 

12.

Taxes and Compulsory Payments

 

The Company shall withhold, deduct, transfer and/or charge the Employee with all
taxes and other compulsory payments as required under law in respect of, or
resulting from, the compensation paid to or received by the Employee and in
respect of all the benefits that the Employee is or may be entitled to.

 

 

13.

Confidentiality, Non-Competition and Intellectual Property.

 

Simultaneously with the signing of this Agreement the Employee shall sign the
Non-Disclosure, Unfair Competition and Ownership of Inventions Undertaking in
favor of the Company, attached hereto as Appendix A.

 

 

14.

Sexual Harassment

 

The Employee declares that he is aware that the Company acts in accordance with
relevant provisions of the law regarding the prevention of sexual harassment in
the workplace. Furthermore, he is aware that the Company follows a list of
regulations regarding the prevention of sexual harassment which is held by Nurit
Doron VP HR, who is the party responsible for its enforcement at the Company
(“Regulations”). Employee undertakes to fulfill all provisions of relevant laws,
and of the Regulations, as they shall be amended from time to time.

 

 

--------------------------------------------------------------------------------

 

8

 

 

15.

General Provisions

 

 

15.1.

This Agreement and all Appendices attached hereto constitute the entire
agreement between the parties and supersede all prior agreements, proposals,
understandings and arrangements, if any, whether oral or written, between the
parties hereto with respect to the subject matter hereof,. In any contradictions
between previous Employment Agreements and this Agreement, this agreement shall
prevail.

 

 

15.2.

This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each party hereto.

 

 

15.3.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Israel, without giving effect to its laws pertaining to conflict of
laws. Any and all disputes in connection with this Agreement shall be submitted
to the exclusive jurisdiction of the competent courts or tribunals, as relevant,
located in the city of Tel-Aviv-Jaffa, Israel.

 

 

15.4.

Employee acknowledges that the signature of this Agreement was made at
Employee's own free will and full consent following a careful reading and
understanding of all the provisions of this Agreement and its Appendices.

 

 

15.5.

Any notice or other communications in connection with this Agreement must be in
writing to the address set forth in the preamble to this Agreement (or to such
other address as shall be specified by like notice), sent via registered mail,
messenger or email. Such notice shall be deemed given after four (4) business
days, if sent via registered mail; after one (1) day if sent by messenger,
provided a proof of delivery has been received; after one (1) day if sent by
email, provided however, that a computerized automatic "received" approval
(delivery receipt) was sent by the email server.

 

IN WITNESS WHEREOF, the parties hereby execute this Employment Agreement.

 

 

 

Signature:        /s/ Michael Boukaya      Employee’s name:        Michael
Boukaya           Identity number        313701112                     Date:    
   April 4, 2019                     

         

 

 

CEVA D.S.P. Ltd.    By: Nurit Doron                                     Title:
WW VP HR

 

 

--------------------------------------------------------------------------------

 

9

 

APPENDIX A

 

THIS UNDERTAKING ("Undertaking") is entered into as of the 4, day of April 2019,
by Michael Boukaya, I.D. No. 313701112, an individual residing at Ben Gurion
17/6 Ra’anana (the "Employee").

 

WHEREAS,

    the Employee wishes to be employed by CEVA D.S.P. Ltd. (the "Company"); and

 

WHEREAS,     it is critical for the Company to preserve and protect its
Confidential Information (as defined below), its rights in Inventions (as
defined below) and in all related intellectual property rights, and Employee is
entering into this Undertaking as a condition to Employee's employment with the
Company.

 

NOW, THEREFORE, the Employee undertakes and warrants towards the Company as
follows:

 

References herein to the term "Company" shall include any of the Company's
direct or indirect parent, subsidiary and affiliated companies, and their
respective successors and assigns.

 

1.

Confidentiality.

 

 

1.1.

The Employee acknowledges that Employee may have access to information that
relates to the Company, its business, assets, financial condition, affairs,
activities, plans and projections, customers, suppliers, partners, and other
third parties with whom the Company agreed or agrees, from time to time, to hold
information of such party in confidence (the "Confidential Information").
Confidential Information shall include, without limitation, information, whether
or not marked or designated as confidential, concerning technology, products,
research and development, patents, copyrights, inventions, trade secrets, test
results, formulae, processes, data, know-how, marketing, promotion, business and
financial plans, policies, practices, strategies, surveys, analyses and
forecasts, financial information, customer lists, agreements, transactions,
undertakings and data concerning employees, consultants, officers, directors,
and shareholders. Confidential Information includes information in any form or
media, whether documentary, written, oral, magnetic, electronically transmitted,
through presentation or demonstration or computer generated. Confidential
Information shall not include information that has become part of the public
domain not as a result of a breach of any obligation owed by the Employee to the
Company; or (ii) is required to be disclosed by law or the binding rules of any
governmental organization, provided, however, that Employee gives the Company
prompt notice thereof so that the Company may seek a protective order or other
appropriate remedy, and further provided, that in the event that such protective
order or other remedy is not obtained, Employee shall furnish only that portion
of the Confidential Information which is legally required, and shall exercise
all reasonable efforts required to obtain confidential treatment for such
information.

 

 

--------------------------------------------------------------------------------

 

10

 

 

1.2.

The Employee acknowledges and understands that the employment by the Company and
the access to Confidential Information creates a relationship of confidence and
trust with respect to such Confidential Information.

 

 

1.3.

During the term of Employee's employment and at any time after termination or
expiration thereof, for any reason, the Employee shall keep in strict confidence
and trust, shall safeguard, and shall not disclose to any person or entity, nor
use for the benefit of any party other than the Company, any Confidential
Information, other than with the prior express consent of the Company.

 

 

1.4.

All right, title and interest in and to Confidential Information are and shall
remain the sole and exclusive property of the Company or the third party
providing such Confidential Information to the Company, as the case may be.
Without limitation of the foregoing, the Employee agrees and acknowledges that
all memoranda, books, notes, records, email transmissions, charts, formulae,
specifications, lists and other documents (contained on any media whatsoever)
made, reproduced, compiled, received, held or used by the Employee in connection
with the employment by the Company or that otherwise relates to any Confidential
Information (the "Confidential Materials"), shall be the Company's sole and
exclusive property and shall be deemed to be Confidential Information. All
originals, copies, reproductions and summaries of the Confidential Materials
shall be delivered by the Employee to the Company upon termination or expiration
of the Employee's employment for any reason, or at any earlier time at the
request of the Company, without the Employee retaining any copies thereof.

 

 

1.5.

During the term of the Employee's employment with the Company, Employee shall
not remove from the Company's offices or premises any Confidential Materials
unless and to the extent necessary in connection with the duties and
responsibilities of Employee and permitted pursuant to the then applicable
policies and regulations of the Company. In the event that such Confidential
Material is duly removed from the Company's offices or premises, Employee shall
take all actions necessary in order to secure the safekeeping and
confidentiality of such Confidential Materials and return the Confidential
Materials to their proper files or location as promptly as possible after such
use.

 

 

--------------------------------------------------------------------------------

 

11

 

 

1.6.

During the term of the Employee's employment with the Company, Employee will not
improperly use or disclose any proprietary or confidential information or trade
secrets, and will not bring onto the premises of the Company any unpublished
documents or any property, in each case belonging to any former employer or any
other person to whom the Employee has an obligation of confidentiality and/or
non-use (including, without limitation, any academic institution or any entity
related thereto), unless generally available to the public or consented to in
writing by that person.

 

 

2.

Unfair Competition and Solicitation. Employee undertakes that during the term of
employment with the Company and for a period of six (6) months thereafter: (i)
Employee shall not engage, establish, open or in any manner whatsoever become
involved, directly or indirectly, either as an employee, owner, partner, agent,
shareholder, director, consultant or otherwise, in any business, occupation,
work or any other activity which is reasonably likely to involve or require the
use of any of the Company's Major Assets, as defined below. Employee confirms
that engagement, establishment, opening or involvement, directly or indirectly,
either as an employee, owner, partner, agent, shareholder, director, consultant
or otherwise, in any business, occupation, work or any other activity which
competes with the business of the Company as conducted during the term of
employment or contemplated, during such term, to be conducted, is likely to
require the use of all or a portion of the Company's Major Assets; (ii) Employee
shall not, directly or indirectly, solicit, hire or retain as an employee,
consultant or otherwise, any employee of the Company or induce or attempt to
induce any such employee to terminate or reduce the scope of such employee's
employment with the Company; and (iii) Employee shall not, directly or
indirectly, solicit or induce, or attempt to solicit or induce, any consultant,
service provider, agent, distributor, customer or supplier of the Company to
terminate, reduce or modify the scope of such person's engagement with the
Company.

 

The Employee acknowledges that in light of Employee's position with the Company
and in view of the Employee's exposure to, and involvement in, the Company's
sensitive and valuable proprietary information, property (including,
intellectual property) and technologies, as well as its goodwill and business
plans (the "Company's Major Assets"), the provisions of this Section ☒2 above
are reasonable and necessary to legitimately protect the Company's Major Assets,
and are being undertaken by the Employee as a condition to the employment of
Employee by the Company. The Employee confirms that Employee has carefully
reviewed the provisions of this Section 2, fully understands the consequences
thereof and has assessed the respective advantages and disadvantages to the
Employee of entering into this Undertaking and, specifically, Section 2 hereof.

 

 

--------------------------------------------------------------------------------

 

12

 

It is further agreed and undertaken that 20% of Employee's Salary, as such term
is defined in Section 7 of the Employment Agreement, shall be deemed as special
compensation in consideration of Employees undertakings under Section 2 hereof.

 

3.

Ownership of Inventions.

 

 

3.1.

The Employee will notify and disclose in writing to the Company, or any persons
designated by the Company from time to time, all information, improvements,
inventions, formulae, processes, techniques, know-how and data, whether or not
patentable or registerable under copyright or any similar laws, made or
conceived or reduced to practice or learned by the Employee, either alone or
jointly with others, during the Employee's employment with the Company
(including after hours, on weekends or during vacation time) (all such
information, improvements, inventions, formulae, processes, techniques,
know-how, and data are hereinafter referred to as the "Invention(s)")
immediately upon discovery, receipt or invention as applicable.

 

 

3.2.

The Employee agrees that all the Inventions are, upon creation, considered
Inventions of the Company, shall be the sole property of the Company and its
assignees, and the Company and its assignees shall be the sole owner of all
patents, copyrights, trade secret and all other rights of any kind or nature,
including moral rights, in connection with such Inventions. The Employee hereby
irrevocably and unconditionally assigns to the Company all the following with
respect to any and all Inventions: (i) patents, patent applications, and patent
rights, including any and all continuations or extensions thereof; (ii) rights
associated with works of authorship, including copyrights and copyright
applications, Moral Rights (as defined below) and mask work rights; (iii) rights
relating to the protection of trade secrets and confidential information; (iv)
design rights and industrial property rights; (v) any other proprietary rights
relating to intangible property including trademarks, service marks and
applications thereto for, trade names and packaging and all goodwill associated
with the same; and (vi) all rights to sue for any infringement of any of the
foregoing rights and the right to all income, royalties, damages and payments
with respect to any of the foregoing rights. Employee also hereby forever waives
and agrees never to assert any and all Moral Rights Employee may have in or with
respect to any Inventions, even after termination of employment on behalf of the
Company. "Moral Rights" means any right to claim authorship of a work, any right
to object to any distortion or other modification of a work, and any similar
right, existing under the law of any country in the world, or under any treaty.

 

 

--------------------------------------------------------------------------------

 

13

 

 

3.3.

The Employee further agrees to perform, during and after employment, all acts
deemed reasonably necessary or desirable by the Company to permit and assist it,
at the Company's expense, in obtaining, maintaining, defending and enforcing the
Inventions in any and all countries. Such acts may include, but are not limited
to, execution of documents and assistance or cooperation in legal proceedings.
The Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents, as Employee's agents and attorneys-in-fact to
act for and on Employee's behalf and instead of Employee, to execute and file
any documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by the Employee.

 

 

3.4.

The Employee shall not be entitled, with respect to all of the above, to any
monetary consideration or any other consideration except as explicitly set forth
in the employment agreement between Employee and the Company. Without limitation
of the foregoing, Employee irrevocably confirms that the consideration
explicitly set forth in the employment agreement is in lieu of any rights for
compensation that may arise in connection with the Inventions under applicable
law and waives any right to claim royalties or other consideration with respect
to any Invention, including under Section 134 of the Israeli Patent Law - 1967.
With respect to all of the above any, oral understanding, communication or
agreement not memorialized in writing and duly signed by the Company shall be
void.

 

4.

General.

 

 

4.1.

Employee represents that the performance of all the terms of this Undertaking
and Employee's duties as an employee of the Company does not and will not breach
any invention assignment, proprietary information, non-compete, confidentiality
or similar agreements with, or rules, regulations or policies of, any former
employer or other party (including, without limitation, any academic institution
or any entity related thereto). Employee acknowledges that the Company is
relying upon the truthfulness and accuracy of such representations in employing
the Employee.

 

 

4.2.

The Employee acknowledges that the provisions of this Undertaking serve as an
integral part of the terms of Employee's employment and reflect the reasonable
requirements of the Company in order to protect its legitimate interests with
respect to the subject matter hereof.

 

 

--------------------------------------------------------------------------------

 

14

 

 

4.3.

Employee recognizes and acknowledges that in the event of a breach or threatened
breach of this Undertaking by the Employee, the Company may suffer irreparable
harm or damage and will, therefore, be entitled to injunctive relief to enforce
this Undertaking (without limitation to any other remedy at law or in equity).

 

 

4.4.

This Undertaking is governed by and construed in accordance with the laws of the
State of Israel, without giving effect to its laws pertaining to conflict of
laws. Any and all disputes in connection with this Undertaking shall be
submitted to the exclusive jurisdiction of the competent courts or tribunals, as
relevant, located in the city of Tel-Aviv-Jaffa, Israel.

 

 

4.5.

If any provision of this Undertaking is determined by any court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision will be enforced to the maximum extent possible given the intent of
the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Undertaking only with respect to such
jurisdiction in which such clause or provision cannot be enforced, and the
remainder of this Undertaking shall be enforced as if such invalid, illegal or
unenforceable clause or provision had (to the extent not enforceable) never been
contained in this Undertaking. In addition, if any particular provision
contained in this Undertaking shall for any reason be held to be excessively
broad as to duration, geographical scope, activity or subject, it shall be
construed by limiting and reducing the scope of such provision so that the
provision is enforceable to the fullest extent compatible with applicable law.

 

 

4.6.

The provisions of this Undertaking shall continue and remain in full force and
effect following the termination or expiration of the employment relationship
between the Company and the Employee, for whatever reason. This Undertaking
shall not serve in any manner so as to derogate from any of the Employee's
obligations and liabilities under any applicable law.

 

 

--------------------------------------------------------------------------------

 

15

 

 

4.7.

This Undertaking constitutes the entire agreement between the Employee and the
Company with respect to the subject matter hereof and supersede all prior
agreements, proposals, understandings and arrangements, if any, whether oral or
written, with respect to the subject matter hereof. No amendment of or waiver
of, or modification of any obligation under this Undertaking will be enforceable
unless set forth in a writing signed by the Company. No delay or failure to
require performance of any provision of this Undertaking shall constitute a
waiver of that provision as to that or any other instance. No waiver granted
under this Undertaking as to any one provision herein shall constitute a
subsequent waiver of such provision or of any other provision herein, nor shall
it constitute the waiver of any performance other than the actual performance
specifically waived.

 

 

4.8.

This Undertaking, the rights of the Company hereunder, and the obligations of
Employee hereunder, will be binding upon and inure to the benefit of their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Company may assign any of its rights under this
Undertaking. Employee may not assign, whether voluntarily or by operation of
law, any of its obligations under this Undertaking, except with the prior
written consent of the Company.

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned, has executed this Undertaking as of the
date first mentioned above.

 

  Signature:       /s/ Michael Boukaya                       Employee’s name:  
    Michael Boukaya                            Identity number       313701112 
                                     Date:       April 4, 2019                 
                    

              

 

CEVA D.S.P. Ltd. By: Nurit Doron _______________ Title: WW VP HR

 